Brovxes, J.
1. The motion to dismiss the writ of error is denied. Where a bill of exceptions assigns error upon a judgment overruling a motion for a new trial, the assignment of error is sufficiently specific.
2. Where a corporation surrenders its charter, a pending suit in which it is plaintiff dies with the charter. Consequently, such a suit can not be pleaded in abatement (although it may still remain on the docket of the court) to a suit subsequently brought by an individual to whom the corporation, before the surrender of its charter, had transferred its claim against the defendant. Accordingly the court did not err in overruling the plea in abatement. Merritt v. Gate City Bank, 100 Ga. 147 (27 S. E. 979, 38 L. R. A. 149), and cases cited.
3. The evidence sustained the verdict, and the court did not err in overruling the motion for a new trial.
4. The other assignments of error are without merit.

Judgment affirmed.


Bussell, C. J., concurs dubitante.